
	
		II
		Calendar No. 933
		110th CONGRESS
		2d Session
		S. 789
		[Report No. 110–437]
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 7, 2007
			Mr. Grassley (for
			 himself, Mr. Lieberman,
			 Ms. Collins, Mr. Coleman, Mrs.
			 McCaskill, Mr. Levin,
			 Mr. Carper, and Mr. Kerry) introduced the following bill; which was
			 read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			August 1, 2008
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To prevent abuse of Government credit
		  cards.
	
	
		1.Short titleThis Act may be cited as the
			 Government Credit Card Abuse
			 Prevention Act of 2007.
		2.Management of purchase cards
			(a)Required safeguards and internal
			 controlsThe head of each
			 executive agency that issues and uses purchase cards and convenience checks
			 shall establish and maintain safeguards and internal controls to ensure the
			 following:
				(1)There is a record in each executive agency
			 of each holder of a purchase card issued by the agency for official use,
			 annotated with the limitations on single transaction and total credit amounts
			 that are applicable to the use of each such card by that purchase
			 cardholder.
				(2)Each purchase cardholder is assigned an
			 approving official other than the cardholder with the authority to approve or
			 disapprove expenditures.
				(3)The holder of a purchase card and each
			 official with authority to authorize expenditures charged to the purchase card
			 are responsible for—
					(A)reconciling the charges appearing on each
			 statement of account for that purchase card with receipts and other supporting
			 documentation; and
					(B)forwarding such reconciliation to the
			 designated official who certifies the bill for payment in a timely
			 manner.
					(4)Any disputed purchase card charge, and any
			 discrepancy between a receipt and other supporting documentation and the
			 purchase card statement of account, is resolved in the manner prescribed in the
			 applicable Governmentwide purchase card contract entered into by the
			 Administrator of General Services.
				(5)Payments on purchase card accounts are made
			 promptly within prescribed deadlines to avoid interest penalties.
				(6)Rebates and refunds based on prompt payment
			 on purchase card accounts are monitored for accuracy and properly recorded as a
			 receipt to the agency that pays the monthly bill.
				(7)Records of each purchase card transaction
			 (including records on associated contracts, reports, accounts, and invoices)
			 are retained in accordance with standard Government policies on the disposition
			 of records.
				(8)Periodic reviews are performed to determine
			 whether each purchase cardholder has a need for the purchase card.
				(9)Appropriate training is provided to each
			 purchase cardholder and each official with responsibility for overseeing the
			 use of purchase cards issued by an executive agency.
				(10)The executive agency has specific policies
			 regarding the number of purchase cards issued by various organizations and
			 categories of organizations, the credit limits authorized for various
			 categories of cardholders, and categories of employees eligible to be issued
			 purchase cards, and that those policies are designed to minimize the financial
			 risk to the Federal Government of the issuance of the purchase cards and to
			 ensure the integrity of purchase cardholders.
				(11)The executive agency utilizes technologies
			 to prevent or identify fraudulent purchases, including controlling merchant
			 codes and utilizing statistical machine learning and pattern recognition
			 technologies that review the risk of every transaction.
				(12)The executive agency invalidates the
			 purchase card of each employee who—
					(A)ceases to be employed by the agency
			 immediately upon termination of the employment of the employee; or
					(B)transfers to another unit of the agency
			 immediately upon the transfer of the employee.
					(13)The executive agency takes steps to recover
			 the cost of any improper or fraudulent purchase made by an employee, including,
			 as necessary, through salary offsets.
				(b)Management of purchase cardsThe head of each executive agency shall
			 prescribe regulations implementing the safeguards and internal controls in
			 subsection (a). The regulations shall be consistent with regulations that apply
			 Governmentwide regarding the use of purchase cards by Government personnel for
			 official purposes.
			(c)Penalties for violationsThe regulations prescribed under subsection
			 (b) shall provide for appropriate adverse personnel actions or other punishment
			 to be imposed in cases in which employees of an executive agency violate such
			 regulations or are negligent or engage in misuse, abuse, or fraud with respect
			 to a purchase card, including imposition of the following penalties:
				(1)In the case of an employee who is suspected
			 by the executive agency to have engaged in fraud, referral of the case to the
			 United States Attorney with jurisdiction over the matter.
				(2)In the case of an employee who is found
			 guilty of fraud or found by the executive agency to have egregiously abused a
			 purchase card, dismissal of the employee.
				(d)Risk assessments and auditsThe Inspector General of each executive
			 agency shall—
				(1)periodically conduct risk assessments of
			 the agency purchase card program and associated internal controls and analyze
			 identified weaknesses and the frequency of improper activity in order to
			 develop a plan for using such risk assessments to determine the scope,
			 frequency, and number of periodic audits of purchase cardholders;
				(2)perform periodic audits of purchase
			 cardholders designed to identify—
					(A)potentially fraudulent, improper, and
			 abusive uses of purchase cards;
					(B)any patterns of improper cardholder
			 transactions, such as purchases of prohibited items; and
					(C)categories of purchases that should be made
			 by means other than purchase cards in order to better aggregate purchases and
			 obtain lower prices;
					(3)report to the head of the executive agency
			 concerned on the results of such audits; and
				(4)report to the Director of the Office of
			 Management and Budget and the Comptroller General on the implementation of
			 recommendations made to the head of the executive agency to address findings
			 during audits of purchase cardholders.
				(e)Definition of executive
			 agencyIn this section, the
			 term executive agency has the meaning given such term in section
			 4(1) of the Office of Federal Procurement Policy Act (41 U.S.C.
			 403(1)).
			(f)Relationship to Department of Defense
			 purchase card regulations
				(1)In generalExcept as provided by the amendments made
			 by paragraph (2), the requirements under this section shall not apply to the
			 Department of Defense.
				(2)ExceptionSection 2784(b) of title 10, United States
			 Code, is amended—
					(A)in paragraph (8), by striking
			 periodic audits and all that follows through the period at the
			 end and inserting risk assessments of the agency purchase card program
			 and associated internal controls and analyze identified weaknesses and the
			 frequency of improper activity in order to develop a plan for using such risk
			 assessments to determine the scope, frequency, and number of periodic audits of
			 purchase cardholders.; and
					(B)by adding at the end the following new
			 paragraphs:
						
							(11)That the Department of Defense utilizes
				technologies to prevent or identify fraudulent purchases, including controlling
				merchant codes and utilizing statistical machine learning and pattern
				recognition technologies that review the risk of every transaction.
							(12)That the Secretary of Defense—
								(A)invalidates the purchase card of each
				employee who ceases to be employed by the Department of Defense immediately
				upon termination of the employment of the employee; and
								(B)invalidates the purchase card of each
				employee who transfers to another agency or subunit within the Department of
				Defense immediately upon such
				transfer.
								.
					3.Management of travel cardsSection 2 of the Travel and Transportation
			 Reform Act of 1998 (Public Law 105–264;
			 5 U.S.C. 5701
			 note) is amended by adding at the end the following new
			 subsection:
			
				(h)Management of travel charge cards
					(1)Required safeguards and internal
				controlsThe head of each
				executive agency that has employees that use travel charge cards shall
				establish and maintain safeguards and internal controls over travel charge
				cards to ensure the following:
						(A)There is a record in each executive agency
				of each holder of a travel charge card issued by the agency for official use,
				annotated with the limitations on amounts that are applicable to the use of
				each such card by that travel charge cardholder.
						(B)Rebates and refunds based on prompt payment
				on travel charge card accounts are properly recorded as a receipt of the agency
				that employs the cardholder.
						(C)Periodic reviews are performed to determine
				whether each travel charge cardholder has a need for the travel charge
				card.
						(D)Appropriate training is provided to each
				travel charge cardholder and each official with responsibility for overseeing
				the use of travel charge cards issued by an executive agency.
						(E)Each executive agency has specific policies
				regarding the number of travel charge cards issued by various organizations and
				categories of organizations, the credit limits authorized for various
				categories of cardholders, and categories of employees eligible to be issued
				travel charge cards, and that those policies are designed to minimize the
				financial risk to the Federal Government of the issuance of the travel charge
				cards and to ensure the integrity of travel charge cardholders.
						(F)The head of each executive agency
				negotiates with the holder of the applicable travel card contract, or a third
				party provider of credit evaluations if such provider offers more favorable
				terms, to evaluate the creditworthiness of an individual before issuing the
				individual a travel charge card, and that no individual be issued a travel
				charge card if the individual is found not creditworthy as a result of the
				evaluation (except that this paragraph shall not preclude issuance of a
				restricted use travel charge card when the individual lacks a credit history or
				the issuance of a pre-paid card when the individual has a credit score below
				the minimum credit score established by the agency). Each executive agency
				shall establish a minimum credit score for determining the creditworthiness of
				an individual based on rigorous statistical analysis of the population of
				cardholders and historical behaviors. Notwithstanding any other provision of
				law, such evaluation shall include an assessment of an individual’s consumer
				report from a consumer reporting agency as those terms are defined in section
				603 of the Fair Credit Reporting Act.
				The obtaining of a consumer report under this subsection is deemed to be a
				circumstance or purpose authorized or listed under section 604 of the
				Fair Credit Reporting Act.
						(G)Each executive agency utilizes technologies
				to prevent or identify fraudulent purchases, including controlling merchant
				codes and utilizing statistical machine learning and pattern recognition
				technologies that review the risk of every transaction.
						(H)Each executive agency ensures that the
				travel charge card of each employee who ceases to be employed by the agency is
				invalidated immediately upon termination of the employment of the
				employee.
						(I)Each executive agency utilizes mandatory
				split disbursements for travel card purchases.
						(2)RegulationsThe Administrator of General Services shall
				prescribe regulations governing the implementation of the safeguards and
				internal controls in paragraph (1) by executive agencies.
					(3)Penalties for violationsThe regulations prescribed under paragraph
				(2) shall provide for appropriate adverse personnel actions or other punishment
				to be imposed in cases in which employees of an executive agency violate such
				regulations or are negligent or engage in misuse, abuse, or fraud with respect
				to a travel charge card, including removal in appropriate cases.
					(4)AssessmentsThe Inspector General of each executive
				agency shall—
						(A)periodically conduct risk assessments of
				the agency travel card program and associated internal controls and analyze
				identified weaknesses and the frequency of improper activity in order to
				develop a plan for using such risk assessments to determine the scope,
				frequency, and number of periodic audits of purchase cardholders;
						(B)perform periodic audits of travel
				cardholders designed to identify potentially fraudulent, improper, and abusive
				uses of travel cards;
						(C)report to the head of the executive agency
				concerned on the results of such audits; and
						(D)report to the Director of the Office of
				Management and Budget and the Comptroller General on the implementation of
				recommendations made to the head of the executive agency to address findings
				during audits of travel cardholders.
						(5)DefinitionsIn this subsection:
						(A)The term executive agency
				means an agency as that term is defined in section 5701 of title 5, United
				States Code, except that it is in the executive branch.
						(B)The term travel charge card
				means the Federal contractor-issued travel charge card that is individually
				billed to each
				cardholder.
						.
		4.Management of centrally billed
			 accountsThe head of an
			 executive agency that has employees who use a centrally billed account shall
			 establish and maintain safeguards and internal controls to ensure the
			 following:
			(1)Items submitted on an employee's travel
			 voucher are compared with items paid for using a centrally billed account to
			 ensure that an employee is not reimbursed for an item already paid for through
			 a centrally billed account.
			(2)The executive agency submits requests for
			 refunds for unauthorized purchases to the holder of the applicable contract for
			 a centrally billed account.
			(3)The executive agency submits requests for
			 refunds for fully or partially unused tickets to the holder of the applicable
			 contract for a centrally billed account.
			5.Regulations
			(a)In generalNot later than 180 days after the date of
			 the enactment of this Act—
				(1)the head of each executive agency shall
			 promulgate regulations to implement the requirements of sections 2 and 4;
			 and
				(2)the Administrator of General Services shall
			 promulgate regulations required pursuant to the amendments made by section
			 3.
				(b)Best
			 practicesRegulations
			 promulgated under this section shall reflect best practices for conducting
			 purchase card and travel card programs.
			
	
		1.Short titleThis Act may be cited as the
			 Government Credit Card Abuse
			 Prevention Act of 2008.
		2.Management of purchase cards
			(a)Required safeguards and internal
			 controlsThe head of each
			 executive agency that issues and uses purchase cards and convenience checks
			 shall establish and maintain safeguards and internal controls to ensure the
			 following:
				(1)There is a record in each executive agency
			 of each holder of a purchase card issued by the agency for official use,
			 annotated with the limitations on single transaction and total credit amounts
			 that are applicable to the use of each such card by that purchase
			 cardholder.
				(2)Each purchase cardholder is assigned an
			 approving official other than the cardholder with the authority to approve or
			 disapprove expenditures.
				(3)The holder of a purchase card and each
			 official with authority to authorize expenditures charged to the purchase card
			 are responsible for—
					(A)reconciling the charges appearing on each
			 statement of account for that purchase card with receipts and other supporting
			 documentation; and
					(B)forwarding such reconciliation to the
			 designated official in a timely manner to enable the designated official to
			 ensure that the Federal government ultimately pays only for valid
			 charges.
					(4)Any disputed purchase card charge, and any
			 discrepancy between a receipt and other supporting documentation and the
			 purchase card statement of account, is resolved in the manner prescribed in the
			 applicable Governmentwide purchase card contract entered into by the
			 Administrator of General Services and in accordance with all laws and executive
			 agency regulations.
				(5)Payments on purchase card accounts are made
			 promptly within prescribed deadlines to avoid interest penalties.
				(6)Rebates and refunds based on prompt payment
			 on purchase card accounts are monitored for accuracy, unless otherwise provided
			 by law, and properly recorded as a receipt to the agency that pays the monthly
			 bill.
				(7)Records of each purchase card transaction
			 (including records on associated contracts, reports, accounts, and invoices)
			 are retained in accordance with standard Government policies on the disposition
			 of records.
				(8)Periodic reviews are performed to determine
			 whether each purchase cardholder has a need for the purchase card.
				(9)Appropriate training is provided to each
			 purchase cardholder and each official with responsibility for overseeing the
			 use of purchase cards issued by an executive agency.
				(10)The executive agency has specific policies
			 regarding the number of purchase cards issued by various organizations and
			 categories of organizations, the credit limits authorized for various
			 categories of cardholders, and categories of employees eligible to be issued
			 purchase cards, and that those policies are designed to minimize the financial
			 risk to the Federal Government of the issuance of the purchase cards and to
			 ensure the integrity of purchase cardholders.
				(11)The executive agency utilizes technologies
			 to prevent or identify fraudulent purchases.
				(12)The executive agency invalidates the
			 purchase card of each employee who—
					(A)ceases to be employed by the agency
			 immediately upon termination of the employment of the employee; or
					(B)transfers to another unit of the agency
			 immediately upon the transfer of the employee unless the units are covered by
			 the same purchase card authority.
					(13)The executive agency takes steps to recover
			 the cost of any improper or fraudulent purchase made by an employee, including,
			 as necessary, through salary offsets.
				(b)Guidance on management of purchase
			 cardsNot later than 180 days
			 after the date of the enactment of this Act, the Director of the Office of
			 Management and Budget shall prescribe guidance governing the implementation of
			 the safeguards and internal controls required by subsection (a) by executive
			 agencies.
			(c)Penalties for violations
				(1)In generalThe regulations prescribed under subsection
			 (b) shall provide for appropriate adverse personnel actions or other punishment
			 to be imposed in cases in which employees of an executive agency violate such
			 regulations or are negligent or engage in misuse, abuse, or fraud with respect
			 to a purchase card, including imposition of the following penalties:
					(A)In the case of an employee who is suspected
			 by the executive agency to have engaged in fraud, referral to the Inspector
			 General of the agency for investigation, and, upon determination by the
			 Inspector General that a crime may have occurred, referral of the case to the
			 United States Attorney with jurisdiction over the matter.
					(B)In the case of an employee who is found
			 guilty of fraud or found by the Inspector General of the agency to have
			 egregiously abused a purchase card knowingly and willingly, dismissal of the
			 employee.
					(2)Reports on
			 violationsThe regulations prescribed under subsection (b) shall
			 require each head of an executive agency, and each Inspector General of an
			 executive agency, on a semi-annual basis, to submit to the Director of the
			 Office of Management and Budget a report on violations or other actions covered
			 by paragraph (1) by employees of such executive agency. At a minimum, the
			 report shall set forth the following:
					(A)A description of each
			 violation or other action covered by the report.
					(B)A description of any
			 adverse personnel action, punishment, other action taken against the employee
			 for such violation or other action.
					(d)Risk assessments and auditsThe Inspector General of each executive
			 agency shall—
				(1)periodically conduct risk assessments of
			 the agency purchase card program and associated internal controls and analyze
			 identified weaknesses and the frequency of improper activity in order to
			 develop a plan for using such risk assessments to determine the scope,
			 frequency, and number of periodic audits of purchase cardholders;
				(2)perform periodic audits of purchase card
			 transactions designed to identify—
					(A)potentially fraudulent, improper, and
			 abusive uses of purchase cards;
					(B)any patterns of improper cardholder
			 transactions, such as purchases of prohibited items; and
					(C)categories of purchases that should be made
			 by means other than purchase cards in order to better aggregate purchases and
			 obtain lower prices;
					(3)report to the head of the executive agency
			 concerned on the results of such audits; and
				(4)report to the Director of the Office of
			 Management and Budget and the Comptroller General on the implementation of
			 recommendations made to the head of the executive agency to address findings
			 during audits of purchase cardholders.
				(e)Definition of executive
			 agencyIn this section, the
			 term executive agency has the meaning given such term in section
			 4(1) of the Office of Federal Procurement Policy Act (41 U.S.C.
			 403(1)), except as provided under subsection (f)(1).
			(f)Relationship to Department of Defense
			 purchase card regulations
				(1)In generalThe requirements
			 of subsection (a) through (d) shall not apply to the Department of
			 Defense.
				(2)Conforming
			 amendmentsSection 2784 of title 10, United States Code, is
			 amended—
					(A)in subsection (b), by
			 adding at the end the following new paragraphs:
						
							(11)That each purchase
				cardholder is assigned an approving official other than the cardholder with the
				authority to approve or disapprove expenditures.
							(12)That the Department of
				Defense utilizes technologies to prevent or identify fraudulent
				purchases.
							(13)That the Department of
				Defense takes appropriate steps to invalidate the purchase card of each
				employee who—
								(A)ceases to be employed by
				the Department of Defense immediately upon termination of the employment of the
				employee; or
								(B)transfers to another unit
				of the Department of Defense immediately upon the transfer of the employee
				unless the units are covered by the same purchase card authority.
								(14)That the Department of
				Defense takes appropriate steps to recover the cost of any improper or
				fraudulent purchase made by an employee, including, as necessary, through
				salary offsets.
							(15)That the Inspector
				General of the Department of Defense conducts periodic risk assessments of
				purchase card programs and associated internal controls and analyzes identified
				weaknesses and the frequency of improper activity and uses such risk
				assessments to develop appropriate corrective
				actions.
							;
				and
					(B)by adding at the end the
			 following new subsection:
						
							(d)Semi-annual
				reportThe Secretary of Defense shall submit to the Director of
				the Office of Management and Budget on a semi-annual basis a report on misuse,
				abuse, or fraud with respect to purchase cards by employees of the Department
				of Defense. At a minimum, the report shall include the following:
								(1)A description of each
				incident covered by the report.
								(2)A description of any
				adverse personnel action, punishment, or other action taken against the
				employee in connection with each such incident.
								(3)A description of actions
				taken by the Department of Defense to address recommendations made to address
				findings arising out of risk assessments and audits conducted pursuant to this
				section.
								.
					3.Management of travel cardsSection 2 of the Travel and Transportation
			 Reform Act of 1998 (Public Law 105–264;
			 5 U.S.C. 5701
			 note) is amended by adding at the end the following new
			 subsection:
			
				(h)Management of travel charge cards
					(1)Required safeguards and internal
				controlsThe head of each
				executive agency that has employees that use travel charge cards shall
				establish and maintain safeguards and internal controls over travel charge
				cards to ensure the following:
						(A)There is a record in each executive agency
				of each holder of a travel charge card issued by the agency for official use,
				annotated with the limitations on amounts that are applicable to the use of
				each such card by that travel charge cardholder.
						(B)Rebates and refunds based on prompt payment
				on travel charge card accounts are monitored for accuracy and, unless otherwise
				provided by law, properly recorded as a receipt of the agency that employs the
				cardholder.
						(C)Periodic reviews are performed to determine
				whether each travel charge cardholder has a need for the travel charge
				card.
						(D)Appropriate training is provided to each
				travel charge cardholder and each official with responsibility for overseeing
				the use of travel charge cards issued by an executive agency.
						(E)Each executive agency has specific policies
				regarding the number of travel charge cards issued by various organizations and
				categories of organizations, the credit limits authorized for various
				categories of cardholders, and categories of employees eligible to be issued
				travel charge cards, and that those policies are designed to minimize the
				financial risk to the Federal Government of the issuance of the travel charge
				cards and to ensure the integrity of travel charge cardholders.
						(F)Each executive agency negotiates with the
				holder of the applicable travel card contract to evaluate the creditworthiness
				of an individual before issuing the individual a travel charge card, and that
				no individual be issued a travel charge card if the individual is found not
				creditworthy as a result of the evaluation (except that this paragraph shall
				not preclude issuance of a restricted use travel charge card or pre-paid card
				when the individual lacks a credit history or has a credit score below the
				minimum credit score established by the Office of Management and Budget). The
				Director of the Office of Management and Budget shall establish a minimum
				credit score for determining the creditworthiness of an individual based on
				rigorous statistical analysis of the population of cardholders and historical
				behaviors. Notwithstanding any other provision of law, such evaluation shall
				include an assessment of an individual’s consumer report from a consumer
				reporting agency as those terms are defined in section 603 of the
				Fair Credit Reporting Act.
						(G)Each executive agency utilizes technologies
				to prevent or identify fraudulent purchases.
						(H)Each executive agency ensures that the
				travel charge card of each employee who ceases to be employed by the agency is
				invalidated immediately upon termination of the employment of the
				employee.
						(I)Each executive agency utilizes, where
				appropriate, direct payment to the holder of the travel card contract.
						(2)Guidance on management of travel charge
				cardsThe Director of the
				Office of Management and Budget shall prescribe guidance governing the
				implementation of the safeguards and internal controls in paragraph (1) by
				executive agencies.
					(3)Penalties for violations
						(A)In generalThe regulations prescribed under paragraph
				(2) shall provide for appropriate adverse personnel actions or other punishment
				to be imposed in cases in which employees of an executive agency violate such
				regulations or are negligent or engage in misuse, abuse, or fraud with respect
				to a travel charge card, including removal in appropriate cases.
						(B)Reports on
				violationsThe regulations prescribed under paragraph (2) shall
				require each head of an executive agency, and each Inspector General of an
				executive agency, on a semi-annual basis, to submit to the Director of the
				Office of Management and Budget a report on violations or other actions covered
				by paragraph (1) by employees of such executive agency. At a minimum, the
				report shall set forth the following:
							(i)A description of each
				violation or other action covered by the report.
							(ii)A description of any
				adverse personnel action, punishment, or other action taken against the
				employee for such violation or other action.
							(4)AssessmentsThe Inspector General of each executive
				agency shall—
						(A)periodically conduct risk assessments of
				the agency travel card program and associated internal controls and analyze
				identified weaknesses and the frequency of improper activity in order to
				develop a plan for using such risk assessments to determine the scope,
				frequency, and number of periodic audits of travel cardholders;
						(B)perform periodic audits of travel card
				purchases designed to identify potentially fraudulent, improper, and abusive
				uses of travel cards;
						(C)report to the head of the executive agency
				concerned on the results of such audits; and
						(D)report to the Director of the Office of
				Management and Budget and the Comptroller General on the implementation of
				recommendations made to the head of the executive agency to address findings
				during audits of travel cardholders.
						(5)DefinitionsIn this subsection:
						(A)The term executive agency
				means an agency as that term is defined in section 5701 of title 5, United
				States Code, except that it is in the executive branch.
						(B)The term travel charge card
				means the Federal contractor-issued travel charge card that is individually
				billed to each
				cardholder.
						.
		4.Management of centrally billed
			 accounts
			(a)Required management of centrally billed
			 accountsThe head of an
			 executive agency that has employees who use a centrally billed account shall
			 establish and maintain safeguards and internal controls to ensure the
			 following:
				(1)Items submitted on an employee's travel
			 voucher are compared with items paid for using a centrally billed account to
			 ensure that an employee is not reimbursed for an item already paid for through
			 a centrally billed account.
				(2)The executive agency disputes unauthorized
			 charges and tracks the status of the disputed transactions to ensure
			 appropriate resolution.
				(3)The executive agency submits requests for
			 refunds for fully or partially unused tickets to the airlines and tracks the
			 status of unused tickets to ensure appropriate resolution.
				(b)GuidanceThe Director of the Office of Management
			 and Budget shall prescribe guidance implementing the requirements of subsection
			 (a) not later than 180 days after the date of the enactment of this Act.
			
	
		August 1, 2008
		Reported with an amendment
	
